Title: Bartholomew Dandridge, Jr., to Alexander Hamilton, 9 December 1794
From: Dandridge, Bartholomew Jr.
To: Hamilton, Alexander


        
          Decem: 9. 1794.
        
        Bw Dandridge respectfully informs the Secretary of the Treasury that the President does not object to granting Mister Bowen’s request if it can be done without injury to the public service.
        
        B. Dandridge will thank the Secretary to cause a Warrant to be transmitted to him for two thousand dollars on account of The President’s compensation.
      